UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November 30, 2007 ATLAS MINING COMPANY (Exact name of registrant as specified in its charter) Idaho 000-31380 82-0096527 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 912 McKinley Ave, Kellogg, Idaho 83837 (Address of principal executive offices) (Zip Code) (208) 783-0270 Issuer's telephone number, including area code N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230-425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240-14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers a) On November 28, 2007, Atlas Mining Company (“the Company”) received a letter of resignation from Robert L Dumont resigning as Chief Executive Officer, President and Director of the Company effective immediately.On November 30, 2007 at a special meeting of the Board of Directors, the Board accepted such resignation. b) On November 28, 2007, Atlas Mining Company (“the Company”) received a letter of resignation from John S. Gaensbauer resigning as Executive Vice President of Development and Strategy and Corporate Secretary effective immediately. On November 30, 2007 at a special meeting of the Board of Directors, the Board accepted such resignation. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ATLAS MINING COMPANY (Registrant) Date November 30, 2007 /s/ William T Jacobson By:William T Jacobson Interim Chief Executive Officer and President
